Citation Nr: 0730544	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for disabilities involving 
the neck, bilateral shoulders, and back, claimed as arthritis 
of the neck, bilateral shoulders, and back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to March 
1998, with a previous period of active duty from September 
1992 to April 1993 in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO), which denied the benefit 
sought on appeal.   In October 2005, the Board remanded the 
case to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that for the following reasons, 
additional development is necessary prior to completion of 
its appellate review of the veteran's claim of entitlement to 
service connection for disabilities of the neck, bilateral 
shoulders, and back, claimed as arthritis of the neck, 
bilateral shoulders, and back. 

Pursuant to the October 2005 Board REMAND, the veteran 
underwent VA examination of her claimed disabilities of the 
neck, bilateral shoulders, and back, which have been claimed 
as arthritis of the neck, bilateral shoulders, and back.  The 
Board ordered an orthopedic examination, and that the 
examiner was to provide an opinion addressing the question of 
the likelihood that any diagnosed disabilities of the neck, 
bilateral shoulders, and back were incurred in or aggravated 
by service. 

During the October 2006 examination, the examiner concluded 
with a diagnosis that there was no orthopedic diagnosis found 
in the bones examined, that is, her cervical spine, 
shoulders, and thoracic and lumbar spine.  The examiner noted 
that the veteran did report a vascular problem, a diagnosis 
of thoracic outlet syndrome, which the examiner noted had not 
been confirmed by diagnostic testing.  The examiner 
recommended that the veteran should have a vascular 
compensation and pension examination to address the reported 
diagnosis of thoracic outlet syndrome.

Review of the claims file shows that thoracic outlet syndrome 
has been diagnosed.  Most recently, in a January 2007 report 
of private examination, Razib Khaund, M.D., concluded with an 
assessment of bilateral rotator cuff syndrome, left greater 
than right, with secondary thoracic outlet syndrome and 
scapulothoracic bursitis.  Dr. Khaund also found that the 
veteran had a constellation of symptoms which Dr. Khaund 
believed had been ongoing for more than a decade, which he 
also believed had "morphed" into a lot of discomfort in the 
upper torso, but the underlying problem was rotator cuff 
dysfunction.

In light of the VA examiner's recommendation for a vascular 
examination to address the veteran's diagnosed thoracic 
outlet syndrome, the RO should arrange such examination to 
determine whether any currently diagnosed condition, claimed 
as disabilities manifested by pain in the neck, bilateral 
shoulders, and back, is in any way related to service.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   
The Board determines that a VA examination would be useful in 
determining the nature and etiology of any claimed disability 
involving the neck, bilateral shoulders, and back (The duty 
to assist requires medical examination when such examination 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).) 
 


Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated her for neck, 
bilateral shoulders, and/or back 
difficulties since October 2006.  The RO 
should undertake to obtain copies of 
medical records from all sources 
identified.

2.  After accomplishing the above and 
obtaining any available records, the 
veteran should be afforded VA vascular 
examination and any other examination 
determined by the vascular examiner to be 
needed, in order to determine the nature 
and etiology of any disorder associated 
with the claimed neck, bilateral 
shoulders, and back conditions.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, including diagnostic testing 
for thoracic outlet syndrome; and, all 
findings should be set forth in detail.  
All tests and studies for rotator cuff 
pathology and other non-osseous related 
pathology, should be conducted, such as 
MRI scan and/or ultrasound, and 
impingement testing.  The examiner should 
specifically opine as to whether the 
veteran's bilateral shoulders are 
diagnosed with rotator cuff pathology 
(including tears and/or impingement); and 
whether there is a current thoracic outlet 
syndrome.  The examiner should identify 
all associated symptomatology of any 
rotator cuff pathology and/or thoracic 
outlet syndrome that involves the neck, 
bilateral shoulders, and back.  

The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and this fact should 
be so indicated in the examination report.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question with respect to the neck, 
bilateral shoulders, and back: 
Respectively, if a disability involving 
the neck, bilateral shoulders, and/or back 
is diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or greater) that such disorder is the 
result of, or was increased by, injury or 
disease incurred during active service, to 
include aggravation of any preexisting 
condition.  

In relation to that query, the examiner 
should comment on opinions given recently 
in a January 2007 report of private 
examination, indicating that the veteran 
has a constellation of symptoms ongoing 
for more than a decade, which have evolved 
into discomfort in the upper torso, with 
an underlying problem of rotator cuff 
dysfunction; and with thoracic outlet 
syndrome type symptoms.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim on appeal 
for service connection.  If the 
determination remains unfavorable to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



